LOTTINGER, Judge,
This is a suit in workmen’s compensation for total and permanent,disability, resulting from an accident, occurring on November 10, 1949. The lower court gave judgment for petitioner, Louie A. Richard, and against Travelers Ins. Co. and Hudson Engineering Corp., in solido, in the sum of. $30 per week from November 10, 1949, during the continuance of petitioner’s .total disability and up to a period of 400 weeks, plus interest and costs, subject to a, credit in the amount of compensation paid to plaintiff from November 10, 1949, to February 3, 1950, and for all medical expenses incurred by plaintiff up to the sum of $500, and for all costs of this suit, plus one-half of the fees of the four medical experts. On an intervention by Louisiana State Hospital Board, judgment was rendered against petitioner and defendants, in solido, in the sum of $35 for petitioner’s hospital expenses, resulting from said injury. The defendants took this appeal.
For purposes of trial, this suit was consolidated with, namely, Richard v. Traders & General Ins. Co., La.App., 62 So.2d 533; and Guilbeau v. Traders & General Ins. Co., La.App., 62 So.2d 541. Separate judgments were rendered below in each of the three suits.
A complete resume of the facts and our conclusions thereon was this day given in our opinion in the matter entitled, Richard v. Traders & General Ins. Co., et al. For the reasons therein assigned, the judgment of the lower court herein should be and is hereby amended in the following respects. The judgment of the lower court, allowing the State Hospital Board judgment in the amount of $35, should be corrected so as to allow the said State Hospital Board judgment for the said amount- of -$35 together with legal - interest thereon from date of judicial demand until paid and for all costs hereof, including the sum of $5 for attorney’s fees. That the judgment of the lower court, awarding the plaintiff, Louie A. Richard, and against Travelers Ins. Co. and Hudson Engineering Corp., in solido, compensation in the sum- of $30 per week from November 10, 1949, during the period of disability not exceeding 400 weeks with legal interest on each, overdue payment from its due date until paid and subject to a credit of compensation paid to the said Louie A. Richard from November 10, 1949, to February 3, 1950, should, and is hereby amended so as to award the said Louie A. Richard judgment against the said Travelers Ins. Co. and Hudson Engineering Corp., in solido, the penalty of twelve per *541cent on all weekly compensation payments: which are now more than sixty days overdue with like penalties on all such payments, which might become overdue in the future before satisfaction of the judgment rendered herein, together with an attorney’s fee in the sum of $500. All costs are to 'be paid by defendants.
Judgment amended and as amended affirmed.